Exhibit 77(a)(6) ING INVESTORS TRUST AMENDMENT #48 TO THE AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST ABOLITION OF SERIES OF SHARES OF BENEFICIAL INTEREST The undersigned, being a majority of the Trustees of ING Investors Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VI, Section 6.2 and Article XI, Sections 11.2 and 11.4 of the Trust’s Amended and Restated Agreement and Declaration of Trust, dated February 26, 2002, as amended, hereby abolish the ING EquitiesPlus Portfolio, the ING Global Technology Portfolio, the ING Mid Cap Growth Portfolio, the ING UBS U.S.
